Citation Nr: 1710073	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to September 2, 2011, and a rating in excess of 20 percent as of September 2, 2011, for right knee strain.  

2.  Entitlement to a rating in excess of 10 percent prior to September 2, 2011, and a rating in excess of 30 percent as of September 2, 2011, for left knee strain.  

3.  Entitlement to a compensable rating prior to September 2, 2011, and a rating in excess of 10 percent as of September 2, 2011, for gastroesophageal reflux disease (GERD).  

4.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

5.  Entitlement to an initial compensable rating for hemorrhoids.  

6.  Entitlement to an initial compensable rating for a right forearm verruca scar.

7.  Entitlement to an effective date prior to August 19, 2011, for service connection for chronic right hand strain.  
8.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 2002 to November 2010.  He was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the San Diego, California, Regional Office of the Department of Veterans Affairs (VA).  

In February 2015, the Board granted service connection for a right hand disability; denied ratings in excess of 10 percent for both right knee strain and left knee strain for the period prior to September 2, 2011; granted a 20 percent rating for right knee strain and a 30 percent rating for left knee strain for the period on and after September 2, 2011; denied a compensable rating for GERD for the period prior to September 2, 2011; granted a 10 percent rating for GERD for the period on and after September 2, 2011; denied an initial compensable rating for hemorrhoids; and remanded the issues of an initial rating in excess of 10 percent for a low back disability and a TDIU to the RO for additional development of the record.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In April 2015, the RO established service connection for chronic right hand strain; assigned a 0 percent rating, effective August 9, 2011.  In October 2015, the Veteran submitted a notice of disagreement with the effective date for the award of service connection for chronic right hand strain.  

In June 2016, the Court set aside those portions of the February 2015 Board decision which denied increased ratings for right knee strain, left knee strain, GERD, and hemorrhoids and remanded those issues to the Board for action consistent with its decision.  

The Board notes that the issues of the initial rating for low back strain and a TDIU were remanded by the Board in February 2015 for additional development.  

In October 2015, the Veteran submitted a Notice of Disagreement, VA Form 21-0958, which expressed disagreement with the portions of an April 2015 rating decision which effectuated the Board's February 2015 decision as to the ratings and associated effective dates assigned for posttraumatic stress disorder (PTSD) with major depressive disorder and migraine and tension headaches.  The Board's decision as to those determinations were either appealed to the Court and affirmed or not appealed.  Therefore, the Board decision is final as those issues and may not be the subject of a notice of disagreement.  38 C.F.R. §§ 20.200, 20.201 (West 2016).  


REMAND

In a June 2016 decision, the Court determined that the VA knee and GERD examinations of record were inadequate for rating purposes and remanded those issues to the Board so that the Veteran could be provided further VA examination.  The Court found that the Board did not address all relevant evidence of record in rating hemorrhoids.  The Board has no discretion and must remand the appeal for compliance with the Court's June 2016 decision.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the Board observes that the Veteran was last provided VA examinations of the knees, GERD, and hemorrhoids in March 2012.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Clinical documentation dated after August 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has submitted a timely notice of disagreement with the effective date assigned for service connection for chronic right hand strain.  A statement of the case which addresses that issue has not been issued.  Where a Veteran has submitted a timely notice of disagreement and a statement of the case has not been issued, the Board must remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The claims for increased ratings for a low back disability and right forearm verruca scar, and entitlement to TDIU were remanded by the Board in February 2015.  The requested action has not yet been completed and they are again remanded to complete that action.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the service-connected right knee, left knee, GERD, and hemorrhoid disabilities since August 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that provided after August 2012.  

3.  Schedule the Veteran for a VA orthopedic examination to assist in determining the current severity of service-connected right and left knee disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Provide ranges of motion for weight-bearing and nonweight-bearing and passive and active motion of the knees.  The examiner should state whether there is any additional loss of right knee or left knee function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

(b)  State whether there is any recurrent subluxation or lateral instability of the right knee or the left knee, and if so, opine as to the severity.  

(c)  Specifically address the impact of the right knee and left knee disabilities on the Veteran's vocational pursuits.  

4.  Schedule the Veteran for a VA gastrointestinal examination to assist in determining the current severity of service-connected GERD and hemorrhoid disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Is GERD productive of either persistent recurrent epigastric distress with dysphagia, pyrosis, or regurgitation accompanied by substernal or arm or shoulder pain which are productive of considerable impairment of health or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia productive of severe impairment of health? 

(b)  State whether there is any large, thrombotic, or irreducible hemorrhoid present with excessive redundant tissue or other evidence of frequent recurrences; persistent bleeding with secondary anemia, and/or anal fissures.  

(c)  Specifically address the impact of GERD and hemorrhoids on the Veteran's vocational pursuits.  

5.  Issue a statement of the case which addresses the issue of entitlement to an effective date prior to August 19, 2011, for service connection for chronic right hand strain.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return that claim to the Board.  

6.  Complete the development actions requested in the February 2015 Board remand for the claims for increased ratings for a low back disability and right forearm verruca scar, and entitlement to TDIU.

7.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

